FILED
                             NOT FOR PUBLICATION                            JUN 03 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOSE JERONIMO LOMELI                             No. 09-73037
VILLALPANDO,
                                                 Agency No. A021-177-667
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Jose Jeronimo Lomeli Villalpando, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s removal order. We have jurisdiction under

8 U.S.C. § 1252. “[W]e review for whether substantial evidence supports a finding

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
by clear, unequivocal, and convincing evidence that [Lomeli Villalpando]

abandoned his lawful permanent residence in the United States.” Khodagholian v.

Ashcroft, 335 F.3d 1003, 1006 (9th Cir. 2003). We deny the petition for review.

      Substantial evidence supports the BIA’s determination that the government

met its burden of showing Lomeli Villalpando abandoned his lawful permanent

resident status where the record does not compel the conclusion that he

continuously intended to return promptly to the United States during the years he

lived abroad. See Chavez-Ramirez v. INS, 792 F.2d 932, 937 (9th Cir. 1986)

(alien’s trip abroad is temporary only if he has a “continuous, uninterrupted

intention to return to the United States during the entirety of his visit”); Singh v.

Reno, 113 F.3d 1512, 1514 (9th Cir. 1997) (“The relevant intent is not the intent to

return ultimately, but the intent to return to the United States within a relatively

short period.”).

      Lomeli Villalpando’s remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED.




                                            2                                     09-73037